Exhibit 10.1

 

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

 

 

EFFECTIVE DATE:

______________, 2013

 

 

SELLER:

Lithia Real Estate, Inc.
360 E. Jackson Street
Medford, Oregon 97501

 

 

BUYER:

Dick Heimann
______________________
______________________

 

Lithia Real Estate, Inc., an Oregon corporation (the “Seller”) owns certain real
properties commonly known as Tax Lot #371W06-2706 (11.9 Acres) on Grumman Drive,
Medford, Oregon (collectively, the “Property”). Seller desires to sell the
Property to Dick Heimann (the “Buyer”) and Buyer desires to purchase the
Property from Seller. The Property is more fully described on Exhibit A attached
hereto and incorporated herein.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

 

Section 1. SALE AND PURCHASE. On the terms and conditions contained in this Real
Estate Purchase and Sale Agreement (the “Agreement”), Buyer shall buy the
Property from Seller and Seller shall sell the Property to Buyer for the sum of
Four Million One Hundred Forty Six Thousand and Nine Hundred Twelve Dollars
($4,146,912) or $8 Per Square Foot (the “Purchase Price”). Buyer shall pay the
Purchase Price in cash or in immediately available funds and the Deed shall be
recorded transferring title to the Property to Buyer at closing (“Closing”).

 

Section 2. CLOSING. Closing shall take place no later than December 6, 2013 or
(ii) five (5) days after written request by Buyer (the “Closing Date”) at the
offices of Lawyers Title, 121 SW Morrison Street, Suite 500, Portland, Oregon
97204, attn: Peggy Neikirk(“Escrow Holder”). Seller shall pay the escrow fees
and closing and recording costs. All utilities, property taxes and assessments
will be prorated as of the Closing Date.

 

Section 3. PRELIMINARY TITLE REPORT. Within five (5) days after the date of
mutual execution of this Agreement, Seller will deliver to Buyer a preliminary
title report prepared by Escrow Holder showing the condition of title to the
Property, together with copies of all exceptions listed therein (the “Title
Report”). Buyer will have ten (10) days after receiving the Title Report to
review the Title Report and to notify Seller in writing if Buyer disapproves of
any exceptions shown in the Title Report. Those exceptions to which Buyer does
not object are referred to below as the “Permitted Exceptions.” If Buyer
disapproves of any exceptions, Seller shall have five (5) days after receiving
notice of Buyer’s disapproval to either (a) remove the exception(s) or (b)
provide Buyer with assurances satisfactory to Buyer in its sole discretion that
the exception(s) will be removed before Closing. If Seller does neither (a) nor
(b) in the five (5) day period, then Buyer may terminate this Agreement by
written notice to Seller within five (5) days after the end of the five (5) day
period. If Buyer does not terminate this Agreement within such period, Buyer
will be deemed to have accepted such exceptions.

  

 
1

--------------------------------------------------------------------------------

 

 

Section 4. RIGHT OF INSPECTION.

 

For a period of ninety (90) days after the Effective Date (the “Inspection
Period”), the Seller shall provide Buyer access, at reasonable hours, to the
Property, and to all records, documents or data pertaining to the operation or
maintenance of the Property; provided, that in conducting its inspection, Buyer
shall not interfere with the business and operations of Seller. Buyer, with
Seller’s prior written approval, shall have the right to conduct such
investigations as Buyer deems necessary and prudent, including without
limitation, (i) engineering studies, (ii) soil and subsoil studies, (iii) Phase
I Environmental Assessments, (iv) review of zoning and permitting connected to
Buyer’s intended use of the Property; and (iv) such other and further studies of
matters and conditions as Buyer deems necessary. Buyer or Buyer’s agents shall
have the right of reasonable access to the Property for the purpose of
conducting such investigations and/or studies, and shall have the right to
conduct reasonable tests and obtain core samples. Seller agrees to cooperate
with Buyer in connection with the investigation and/or study, and agrees to
execute any and all documents that might be reasonably required in order to
obtain any necessary governmental authority or consent with respect to the
above-described matters. Buyer shall repair any damage done to the Property by
such inspection and testing and shall indemnify and hold Seller harmless from
any liability arising out of or related to such inspection and testing. In no
event shall Buyer be required to remediate any hazardous substance or
environmental law violations merely based on discovery during Buyer’s inspection
and testing of the Property. If Buyer, in its commercially reasonably
discretion, is not satisfied with the physical condition of the Property, or any
matters contained in the Property Information, then Buyer shall notify Seller in
writing of the unacceptable condition and Buyer’s termination of this Agreement
prior to the expiration of the Inspection Period. Upon receipt of Buyer’s timely
termination notice, this Agreement shall terminate and each party shall have no
further obligations under this Agreement except for Buyer’s indemnification
obligations under this Section 4. If Buyer does not object in writing within the
required time period, the condition of the Property shall be deemed satisfactory
to Buyer.

 

Section 5. DAMAGE AND DESTRUCTION. Seller shall retain all risk of loss until
the Deed is recorded in the real property records of the county in which the
Property is located.

 

Section 6. COMMISSIONS. Each party represents and warrants to the other that it
has not engaged any real estate broker or finder in connection with this
transaction. Unless provided otherwise in this Agreement, if any claim is
asserted for a commission or fee of any type or kind other than as set forth in
this Section 6, then the party whose action, statement, representation, or
agreement is the basis for such claim shall indemnify and hold the other party
harmless from any cost, liability, or expense (including, without limitation,
reasonable attorney fees) incurred as a result of such claim. The
indemnification of this Section 6 shall survive the Closing and recording of the
Deed.

 

Section 7. DELIVERY OF INFORMATION. Promptly after the Effective Date, Seller
will deliver to Buyer all documents, instruments and information Seller has in
its possession relating to the environmental condition of the Property and any
building plans, blueprints, specifications or similar documents relating to any
improvements (“Property Information”).

  

 
2

--------------------------------------------------------------------------------

 

 

Section 8. CONDITIONS. Buyer’s obligation to purchase the Property is fully
contingent on Buyer’s approval of, or confirmation in writing of, each of the
following conditions which are in addition to the other contingencies and
conditions set forth in this Agreement:

 

(a)     Inspection, Due Diligence and Repair. Buyer shall have completed its
inspection pursuant to this Agreement and, Seller confirms that there has been
no material change in the status of the Property or the Property Information
since completion of the inspection.

 

(b)     Representations and Warranties. The representations and warranties of
Seller in this Agreement will be true and correct as of the Closing Date, with
the same force and effect as if made on the Closing Date.

 

(c)     Waiver. The conditions in this Section are solely for the benefit of
Buyer and may be waived only by Buyer in a signed writing delivered to Seller.

 

(d)     Title Policy. Escrow Holder shall have committed in writing prior to or
on the Closing Date to issue the title policy required by Section 11.

 

Section 9. PRORATIONS. All receipts and disbursements of the Property shall be
prorated as of 11:59 p.m. on the day immediately preceding the Closing Date and
the Purchase Price shall be adjusted on the following basis:

 

(a)     Property Taxes. All real and personal property ad valorem taxes and
special assessments, if any, whether payable in installments or not, including
without limitation all supplemental taxes attributable to the period before the
Closing Date for the calendar year in which the Closing occurs shall be prorated
as of the Closing Date, based on the latest available tax rate and assessed
valuation. Buyer and Seller shall each pay one-half of all transfer and excise
taxes.

 

(b)     Utility Charges. Charges for utilities, including water, sewer,
electric, and gas shall be prorated as of the Closing Date. If the parties agree
that such pro-ration is impracticable as of the Closing Date, then the parties
shall adjust the utilities pro-ration within thirty (30) days after the Closing
Date based on the then most recent bills for such services. Seller shall pay for
all utility services to the Property for all periods before the Closing and
Buyer shall pay for all utility services to the Property for the Closing Date
and all periods thereafter.

 

Section 10. DEED. On the Closing Date, Seller shall execute and deliver to Buyer
a warranty deed for the Property (the “Deed”) conveying the Property to Buyer
free and clear of all liens and encumbrances except the Permitted Exceptions and
general exceptions listed in an ALTA standard owner’s policy of title insurance.

 

Section 11. TITLE INSURANCE. Within thirty (30) days after the Closing Date,
Escrow Holder, at Seller’s sole cost and expense, will deliver to Buyer an ALTA
standard owner’s policy of title insurance for the Property, issued by the
Escrow Holder in the amount of the Purchase Price, dated as of the date the Deed
is recorded, insuring Buyer as the owner of the Property, subject only to the
Permitted Exceptions and general exceptions listed in an ALTA standard owner’s
policy of title insurance. Buyer shall be responsible for the cost and expense
of any ALTA extended owner’s policy of title insurance related to the Property.

 

Section 12. POSSESSION. Seller shall deliver possession of the Property to Buyer
on the Closing Date.

  

 
3

--------------------------------------------------------------------------------

 

 

Section 13. SELLER’S REPRESENTATIONS. Seller represents and warrants to Buyer,
to the best of Seller’s knowledge, without duty to investigate, as follows:

 

(a)     Seller has, or by the Closing Date shall have, good and marketable title
to the Property, free and clear of all liens, security interests and other
charges, except the items deemed Permitted Exceptions.

 

(b)     Seller is not a “foreign person” as that term is defined in Internal
Revenue Code § 1445. On the Closing Date, Seller shall execute and deliver to
Buyer a certification of nonforeign status on a form required by the Internal
Revenue Service.

 

(c)     Seller is a duly organized and validly existing under the laws of the
state of its organization and has all necessary company power and authority to
enter into this Agreement and to carry out its obligations hereunder.

 

Section 14. BUYER’S REPRESENTATIONS. Buyer is a duly organized and validly
existing under the laws of the state of its organization and has all necessary
company power and authority to enter into this Agreement and to carry out its
obligations hereunder.

 

Section 15. NO SURVIVAL. Except as otherwise expressly set forth herein, the
covenants, agreements, representations, and warranties made in this Agreement
shall not survive the Closing and recording of the Deed.

 

Section 16. CONDITION OF THE PROPERTY.

 

(a)     Condition of the Property: “AS IS”. EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, BUYER HAS NOT RELIED UPON AND WILL NOT RELY UPON, EITHER
DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR ANY OF
SELLER'S AGENTS OR REPRESENTATIVES WITH RESPECT TO THE PROPERTY. EXCEPT AS
EXPLICITLY SET FORTH IN THIS AGREEMENT, SELLER SPECIFICALLY DISCLAIMS ANY
REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO BUYER, IT BEING THE EXPRESS
INTENTION OF SELLER AND BUYER THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE PROPERTY WILL BE CONVEYED AND TRANSFERRED TO BUYER IN ITS PRESENT
CONDITION AND STATE OF REPAIR, "AS IS" AND "WHERE IS", WITH ALL FAULTS. BUYER
REPRESENTS THAT IT IS A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED BUYER, AND
THAT IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF BUYER'S CONSULTANTS
IN PURCHASING THE PROPERTY. BUYER WILL ASSUME THE RISK THAT ADVERSE MATTERS MAY
NOT HAVE BEEN IDENTIFIED BY BUYER. BUYER, WITH BUYER'S COUNSEL, HAS FULLY
REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT, AND
UNDERSTANDS THE SIGNIFICANCE AND EFFECT THEREOF. BUYER ACKNOWLEDGES AND AGREES
THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN INTEGRAL PART
OF THIS AGREEMENT.

 

(b)     Release. Buyer, for itself and its agents, affiliates, successors and
assigns, hereby releases and forever discharges Seller, its agents, partners,
affiliates, successors and assigns from any and all rights, claims and demands
at law or in equity, whether known or unknown at the time of this Agreement,
which Buyer has or may have in the future, arising out of the physical,
environmental, economic or legal condition of the Property, except as expressly
provided in this Agreement.

  

 
4

--------------------------------------------------------------------------------

 

 

Section 17. BINDING EFFECT; ASSIGNMENT. This Agreement is binding on and shall
inure to the benefit of Seller, Buyer, and its respective heirs, legal
representatives, successors, and assigns. Buyer may assign its interest in this
Agreement only with Seller’s prior written consent, which consent shall not be
unreasonable withheld, conditioned or delayed. Buyer shall remain liable under
this Agreement after any assignment of its interest herein.

 

Section 18. REMEDIES FOR DEFAULT. If Seller defaults in its obligations under
this Agreement to sell the Property to Buyer on the Closing Date through no
fault of Buyer, then Buyer at its option may have the right to specific
performance as its sole remedy. If, after the Closing Date, Buyer or Seller
determines that the other party has breached any representation or warranty set
forth in this Agreement, then Buyer or Seller shall have the right to bring an
action for general and specific damages against the applicable party.

 

Section 19. ATTORNEY FEES. If an attorney is engaged or directed to enforce any
term of this Agreement, whether or not an action is instituted, the prevailing
party shall recover from the other party its reasonable attorney fees and costs,
including without limitation, those reasonable attorney fees and costs incurred
in arbitration, and in the event of trial, as set by the trial court and, in the
event of appeal, as set by the appellate courts.

 

Section 20. NOTICES. All notices, demands and requests which may be or are
required to be given by either party to the other shall be in writing and shall
be personally delivered to the designated party, delivered by express courier,
sent by electronic (email) or facsimile transmission, or delivered by United
States certified or registered mail, postage prepaid, addressed to the parties
as follows, unless a party hereto designates otherwise in writing:

 

If to Buyer:

 

Dick Heimann 
____________________

____________________

Telephone: _____________

Fax: _______________

Email:

 

With a copy to:

____________________

____________________

____________________ 

Telephone:                          

Fax:                                       

Email:                                    

 

If to Seller:

 

Mark DeBoer
Lithia Real Estate, Inc.
360 East Jackson Street
Medford, Oregon 97501
Telephone: 541-774-7636
Fax: 541-776-7610

Email: MDeBoer@lithia.com

 

With a copy to:

 

Edward Impert, Esq.

Lithia Motors, Inc.
360 East Jackson Street
Medford, Oregon 97501
Telephone: 541-774-7545
Fax: 541-770-7172

Email: EImpert@lithia.com

 

Any notice given in the form set forth herein shall be deemed given and received
as follows: if personally delivered, when delivered; if sent by electronic or
facsimile transmission, on the next day following the sending thereof, and if
sent by mail, on the fifth (5th) day following the mailing thereof.

  

 
5

--------------------------------------------------------------------------------

 

 

Section 21. ENTIRE AGREEMENT. This Agreement, and the attached Exhibits, set
forth the entire understanding of the parties with respect to the purchase and
sale of the Property. This Agreement supersedes any and all prior negotiations,
discussions, agreements, and understandings between the parties. This Agreement
may not be modified or amended except by a written agreement executed by both
parties.

 

Section 22. VENUE AND GOVERNING LAW. This Agreement shall be construed under and
in accordance with the laws of the state in which the Property is located and
any litigation arising from this Agreement shall be filed in the state in which
the Property is located. Each of the parties hereto consents to the jurisdiction
and venue of a court of subject matter jurisdiction in the county in which the
Property is located.

 

Section 23. SEVERABILITY. In case any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision hereof and this Agreement shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein.

 

Section 24. EXHIBITS. All exhibits attached hereto are incorporated herein by
this reference; see Building Inspection Report

 

Section 25. TIME. Time is of the essence.

 

Section 26. DATE OF PERFORMANCE. If the date for performance of any act under
this Agreement falls on a Saturday, Sunday or federal holiday, the date for such
performance shall automatically be extended to the first succeeding business day
that is not a Saturday, Sunday or federal holiday.

 

Section 27. WAIVER. No waiver by Buyer or Seller of a breach of any of the
terms, covenants and conditions of this Agreement by the other party shall be
construed or held to be a waiver of any succeeding or preceding breach of the
same or any other term, covenant or condition herein contained. No waiver of any
default by Buyer or Seller hereunder shall be implied from any omission by the
other party to take any action on account of such default if such default
persists or is repeated, and no express waiver shall affect a default other than
as specified in such waiver.

 

Section 28. FURTHER INSTRUMENTS. Each party will, whenever and as often as it
shall be requested so to do by the other, cause to be executed, acknowledged or
delivered any and all such further instruments and documents as may be necessary
or proper, in the reasonable opinion of the requesting party, in order to carry
out the intent and purpose of this Agreement.

 

Section 29. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, provided each of the parties hereto executed at least one
counterpart; each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.

 

Section 30. CONFIDENTIALITY. Seller and Buyer hereby agree that, without the
prior written consent of the other party, neither party shall, except as
required by law, disclose to any person (other than its agents or employees
having a need to know such information in the conduct of their duties for Seller
or Buyer, which agents or employees shall be bound by a similar undertaking of
confidentiality) the terms or conditions of this Agreement or any facts relating
hereto or to the underlying transactions contemplated herein.

  

 
6

--------------------------------------------------------------------------------

 

 

Section 31. Disclosure. THE PROPERTY DESCRIBED IN THIS INSTRUMENT MAY NOT BE
WITHIN A FIRE PROTECTION DISTRICT PROTECTING STRUCTURES. THE PROPERTY IS SUBJECT
TO LAND USE LAWS AND REGULATIONS THAT, IN FARM OR FOREST ZONES, MAY NOT
AUTHORIZE CONSTRUCTION OR SITING OF A RESIDENCE AND THAT LIMIT LAWSUITS AGAINST
FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930, IN ALL ZONES. BEFORE
SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE SHOULD
INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS
2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8,
OREGON LAWS 2010. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON
ACQUIRING FEE TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR
COUNTY PLANNING DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS
A LAWFULLY ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR 215.010, TO
VERIFY THE APPROVED USES OF THE LOT OR PARCEL, TO VERIFY THE EXISTENCE OF FIRE
PROTECTION FOR STRUCTURES AND TO INQUIRE ABOUT THE RIGHTS OF NEIGHBORING
PROPERTY OWNERS, IF ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND
SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS 2 TO 9 AND 17, CHAPTER
855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010.

 

 

 

 

 

 

 

[Remainder of page intentionally left blank]

 

[Signature page follows]

 

 
7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 



BUYER:

 

SELLER:

 

 

 

 

 

 

 

 

LITHIA REAL ESTATE, INC.

 

 

 

 

 

 

 

 

 

 

 

Dick Heimann

 

 

 

 

 

 

 By:

 

 

 

 

 

Mark D. DeBoer, Vice President

 

 

 

 

 

 

 

 

AGREED AS TO:

 

 

 

 

 

 

 

 

LITHIA MOTORS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Christopher S. Holzshu,

 

 

 

 

 Senior Vice President, Chief Financial

 

 

 

 

 Officer and Secretary

 



 

 

Attachments 

Exhibit A – Legal Description


  

 
8

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

 

Legal Description of Property

 

 

Legal Description for:

 

 

 

1